Broyles, C. J.
This was a suit upon a promissory note. The only defense' filed was the plea of payment, and upon this issue of fact the evidence amply supported the verdict for the plaintiff. Under the' facts of tho case the special grounds of the motion for a new trial are wholly without merit; and it appearing to this court that the writ of error must have been prosecuted for delay only, the prayer of the defendant in error that ten per cent, damages ’ be assessed against the plaintiff in error is granted.

Judgment affirmed, with damages.


Luke and Bloodworth, JJ., concur.